PD-0258-15
                               PD-0258-15                            COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 3/9/2015 3:54:15 PM
                                                                    Accepted 3/10/2015 10:06:39 AM
                                                                                       ABEL ACOSTA
                        Cause Number                                                           CLERK

CHARLES LEE HODGES,                       §
         APPELLANT,                       §
                                          §         IN THE TEXAS COURT
VS.                                       §
                                          §         OF CRIMINAL APPEALS
THE STATE OF TEXAS,                       §
         APPELLEE.                        §


        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes CHARLES LEE HODGES, Appellant in the above styled and

numbered cause, by and through his attorney of record, WM. REAGAN WYNN, and

pursuant to Rules 10.5(b) and 68.2(c), Texas Rules of Appellate Procedure, files this

First Motion for Extension of Time to File Petition for Discretionary Review , and for

such Motion would respectfully show the Court as follows:

1.    Trial Court: 297th Judicial District Court, Tarrant County, Texas.

2.    Date of Judgment and Sentence: January 22, 2013.

3.    Trial Court Cause Number: 11181223.

4.    Style of Cause: State of Texas v. CHARLES LEE HODGES

5.    Offense For Which Appellant Was Convicted: Indecency With A Child.

6.    Punishment Assessed: 8 Years TDCJ.

                                                                 March 10, 2015
7.    Appellant is currently incarcerated.

8.    Date Notice of Appeal filed: February 19, 2013.

9.    Court of Appeals: Second Court of Appeals.

10.   Style of Cause in Court of Appeals: CHARLES LEE HODGES v. The State of
      Texas.

11.   Court of Appeals’ Cause Number: 02-13-00073-CR.

12.   Date Court of Appeals’ Judgment and Opinion Entered: December 18, 2014.

13.   Date Motion for Rehearing Filed: January 26, 2015.

14.   Date Motion for Rehearing Overruled: February 5, 2015.

15.   Current Due Date for Petition for Discretionary Review: March 9, 2015.

16.   Length of Time Requested for Extension: 30 days, to April 8, 2015.

17.   Number of Prior Extensions of Time: 0.

18.   The facts The facts relied upon to reasonably explain the need for an extension:

      a.     Undersigned counsel was set for trial beginning Monday, March 2, 2015
             in the matter of State of Texas v. John W. Gifford, cause number
             1367384, pending in Criminal District Court Number Three of Tarrant
             County. Mr. Gifford was accused of murder. Undersigned Counsel
             appeared ready for trial on March 2, 2015; however, Mr. Gifford
             accepted a plea offer. Preparation has consumed a significant portion of
             undersigned counsel’s time and effort.

      b.     Undersigned counsel prepared and filed Appellant’s Opening Brief on
             March 6, 2015 in the matter of Keith Alexander v. The State of Texas,
             Cause Number 08-14-00102-CR, currently pending in the Eighth Court
             of Appeals

       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                         Page 2—
      c.     This extension is not requested for the purposes of delay, but so that
             justice may be done and undersigned counsel may effectively represent
             Appellant in this matter.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

will extend the time within which to file the Petition for Discretionary Review until

the 8th day of April, 2015.
                                           Respectfully submitted,


                                           /s/ Wm. Reagan Wynn
                                           WM. REAGAN WYNN
                                           State Bar Number: 00797708
                                           rwynn@kearneywynn.com

                                           KEARNEY | WYNN
                                           One Museum Place
                                           3100 West 7th Street, Suite 420
                                           Fort Worth, Texas 76l07
                                           (8l7) 336-5600
                                           (817) 336-5610 (fax)

                       CERTIFICATE OF CONFERENCE

      On March 9, 2015, conference was held with Cyndi Burgess and Debra
Windsor of the Tarrant County District Attorney’s office and indicated the State has
no objection to an extension of time.


                                           /s/ Wm. Reagan Wynn
                                           WM. REAGAN WYNN




       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                         Page 3—
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been delivered to the office of Debra Windsor of the Appellate Section of the Tarrant
County District Attorney via U.S. First Class Mail on the 9th day of March, 2015.


                                           /s/ Wm. Reagan Wynn
                                           WM. REAGAN WYNN




       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                         Page 4—